                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                                 AT NEW ALBANY
      IT IS FURTHER ORDERED that the application and this Order are sealed until
    UNITED STATES OF AMERICA                                                     PLAINTIFF
otherwise ordered by the Court.

    vs.SO ORDERED
IT IS                                  CRIMINAL ACTION NO. 4:20-CR-00017-TWP-VTW


   CHRISTOPHER HILL                                                              DEFENDANT
                                                 ORDER
                   Date: 1/27/2017
                                                  ________________________
          This matter is before the Court on Defendant’s motion for a continuance of the April 5, 2021 trial
                                                   Hon. Tanya Walton Pratt, Judge
                                                   United States District Court
   (Dkt. No. 24). The Court, having considered the motion, now finds that the motion for continuance
                                                   Southern District of Indiana
   should be granted.

           IT IS THEREFORE ORDERED that the April 5, 2021 trial date and the March 17, 2021 final

   pretrial conference date are VACATED. This action is RESCHEDULED for final pretrial conference on

   June 23, 2021 at 2:00 p.m. in Room 344, Birch Bayh Federal Building and United States Courthouse,

   Indianapolis, Indiana and trial by jury on July 12, 2021 at 9:00 a.m. in Room 200, United States

   Courthouse, New Albany, Indiana. The Defendant shall appear at the final pretrial conference.

          Additionally, the Court finds that the ends of justice served by the continuance outweigh the best

   interests of the public and Defendant to a speedy trial. The time that lapses between the April 5, 2021 trial

   date and the July 12, 2021 trial date is excludable under 18 U.S.C. § 3161 et seq.

          The deadlines for pretrial filings remain set in accordance with Dkt. 23.


            Date: 3/2/2021
                                                         ________________________
                                                         Hon. Tanya Walton Pratt, Judge
                                                         United States District Court
                                                         Southern District of Indiana


 Distribution to all electronically
 registered counsel of record via
 CM/ECF
